
	

113 SRES 81 ATS: Commemorating March 19, 2013, as the 40th anniversary of National Ag Day.
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 81
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Johanns (for
			 himself, Ms. Stabenow,
			 Mr. Cochran, Mr. Baucus, Mr.
			 Roberts, Mr. Brown,
			 Mrs. Gillibrand,
			 Mr. Chambliss, Ms. Klobuchar, Mr.
			 Grassley, Mr. Bennet,
			 Mr. Donnelly, Mrs. Fischer, Mr.
			 Thune, and Mr. Coons)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating March 19, 2013, as the 40th
		  anniversary of National Ag Day.
	
	
		Whereas, in 1973, the National Ag Day program was
			 established to increase public awareness of the vital role of agriculture in
			 the United States;
		Whereas the agriculture industry is part of the very
			 fabric of the United States, driving the economy, fostering ingenuity, and
			 preserving the deepest values of the people of the United States;
		Whereas the average farmer in the United States today
			 feeds nearly 150 people, a dramatic increase from just 25 people per farmer in
			 the 1960s;
		Whereas the agriculture industry in the United States
			 produces an incredible variety of meats, grains, fruits, vegetables, dairy,
			 beans, nuts, seeds, and other important foods;
		Whereas more than 2,000,000 farmers and ranchers
			 contribute more than $300,000,000,000 to the United States economy every year;
			 and
		Whereas farmers comprise less than 2 percent of the
			 population of the United States, yet produce more than enough food for the
			 people of the United States and hundreds of millions of people around the
			 world: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 National Ag Day program for its annual celebration of agriculture in the United
			 States;
			(2)honors the
			 researchers, entrepreneurs, businesses, and innovators who support farm
			 families in the United States and help drive the agriculture economy;
			 and
			(3)celebrates family
			 farmers and ranchers, who are the backbone of food production in the United
			 States and produce the safest, most abundant, and most affordable food supply
			 in the world.
			
